USDC IN/ND case 4:19-cv-00084-JVB-JEM document 31 filed 09/30/20 page 1 of 1


                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION

 JANE DOE,                                     )
                                               )
           PLAINTIFF,                          )
                                               )
 vs.                                           )        CAUSE NO: 4:19-CV-00084-JVB-JEM
                                               )
 PURDUE UNIVERSITY, and ALYSA                  )
 ROLLOCK, and KATHERINE                        )
 SERMERSHEIN, in their official and            )
 individual capacities,                        )
                                               )
           DEFENDANTS.                         )

       NOTICE OF SETTLEMENT AND REQUEST TO STAY INTERIM DEADLINES

         Defendants, The Trustees of Purdue University, Alysa Rollock, and Katherine

Sermersheim, hereby provide notice that the parties mediated on September 29, 2020 and

settlement was achieved at this mediation. The parties are in the process of completing the

settlement documents. The parties anticipate finalizing the settlement documentation and filing

dismissal papers within thirty (30) days of submission of this Notice and respectfully request that

the Court stay all interim deadlines through October 30, 2020. Counsel for Plaintiff Jane Doe has

no objection to this filing.

Dated: September 30, 2020.                  Respectfully submitted,

                                            /s/ Scotty N. Teal
                                            Scotty N. Teal (Attorney No. 35713-53)
                                            William P. Kealey (Attorney No. 18973-79)
                                            STUART & BRANIGIN LLP
                                            300 Main Street, Suite 900
                                            P.O. Box 1010
                                            Lafayette, IN 47902-1010
                                            Telephone: 765-423-1561
                                            Facsimile: 765-742-8175
                                            E-Mail: wpk@stuartlaw.com
                                            Attorneys for Defendants
